FILED
                           NOT FOR PUBLICATION                                 JAN 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRIDGE AINA LE’A, LLC,                           No. 12-15971

              Plaintiff - Appellee,              D.C. No. 1:11-cv-00414-SOM-
                                                 BMK
  v.

KYLE CHOCK, in his individual and                MEMORANDUM*
official capacity; THOMAS P.
CONTRADES, in his individual and
official capacity; VLADIMIR P DEVENS,
in his individual and official capacity;
NORMAND R. LEZY, in his individual
and official capacity; DUANE KANUHA,
in his official capacity; CHARLES
JENCKS, in his official capacity; LISA M.
JUDGE, in her individual and official
capacity; NICHOLAS W. TEVES, Jr., in
his individual and official capacity;
RONALD I. HELLER; JOHN DOES 1-
10; JANES DOES 1-10; DOE
PARTNERSHIPS 1-10; DOE
CORPORATIONS 1-10; DOE ENTITIES
1-10; DOE GOVERNMENTAL UNITS 1-
10; STATE OF HAWAII LAND USE
COMMISSION,

              Defendants - Appellants.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
BRIDGE AINA LE’A, LLC,                      No. 12-16076

            Plaintiff - Appellant,          D.C. No. 1:11-cv-00414-SOM-
                                            BMK
  v.

KYLE CHOCK, in his individual and
official capacity; THOMAS P.
CONTRADES, in his individual and
official capacity; NORMAND R. LEZY,
in his individual and official capacity;
VLADIMIR P DEVENS, in his individual
and official capacity; DUANE KANUHA,
in his official capacity; CHARLES
JENCKS, in his official capacity; LISA M.
JUDGE, in her individual and official
capacity; NICHOLAS W. TEVES, Jr., in
his individual and official capacity;
RONALD I. HELLER; JOHN DOES 1-
10; JANES DOES 1-10; DOE
PARTNERSHIPS 1-10; DOE
CORPORATIONS 1-10; DOE ENTITIES
1-10; DOE GOVERNMENTAL UNITS 1-
10; STATE OF HAWAII LAND USE
COMMISSION,

            Defendants - Appellees.


                 Appeal from the United States District Court
                          for the District of Hawai‘i
              Susan Oki Mollway, Chief District Judge, Presiding

                     Argued and Submitted June 10, 2014
                             Honolulu, Hawai‘i

Before: W. FLETCHER, IKUTA, and HURWITZ, Circuit Judges.
      In 2011, the State of Hawai‘i Land Use Commission (“LUC”) reclassified a

parcel of land owned by plaintiff Bridge Aina Le’a, LLC (“Bridge”) from urban to

agricultural use. Bridge filed two actions in Hawai‘i state court challenging the

reclassification: a state administrative appeal, and a state civil action against the

LUC and the commissioners in their official and individual capacities alleging a

variety of federal and state claims. Defendants removed the civil action to federal

court. The district court abstained pursuant to Railroad Commission of Texas v.

Pullman Co., 312 U.S. 496 (1941). We have jurisdiction under 28 U.S.C. § 1291.

      We review de novo whether a case meets the requirements for Pullman

abstention. Spoklie v. Montana, 411 F.3d 1051, 1055 (9th Cir. 2005). If the

requirements are met, we review for abuse of discretion the district court’s decision

to abstain and stay the proceeding. Courthouse News Serv. v. Planet, 750 F.3d

776, 782 (9th Cir. 2014). While this case originally met Pullman’s requirements,

abstention is no longer necessary. After the district court’s decision, and after oral

argument to this court, the Supreme Court of Hawai‘i held that the LUC erred

when it reclassified the parcel as agricultural without following the state’s

procedural requirements under Section 205-4 of the Hawai‘i Revised Statutes. See

DW Aina Le’a Dev., LLC v. Bridge Aina Le’a, LLC, No. SCAP-13-0000091, 2014

WL 6674432, at *2 (Haw. Nov. 25, 2014). The Supreme Court of Hawai‘i


                                           3
affirmed on state law grounds the state circuit court judgment reversing and

vacating the LUC’s final reclassification order. Id.

      We remand to the district court for appropriate action in light of the Supreme

Court of Hawai‘i’s decision. The district court should decide in the first instance

whether the LUC commissioners sued in their individual capacities are entitled to

some form of official immunity.

      VACATED AND REMANDED.

      Each party shall bear its own costs on appeal.




                                          4